Citation Nr: 0408769	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  03-09 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation higher than 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by deficiencies in most 
areas, including work, family relations, and mood due to near 
continuous depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control as evidenced by fits of anger; difficulty in 
adapting to stressful circumstances both in work and work-
like settings; and the inability to establish and maintain 
effective relationships. 

2.  The veteran's PTSD alone is not shown to be productive of 
total occupational and social impairment.

3.  The veteran's service-connected disabilities combine to 
prevent him from securing or following a substantially 
gainful occupation.




CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2003).

2.  The veteran is unemployable as a result of service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.15, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In June 2002, the veteran was afforded a mental status 
examination by VA examiner R.L., PhD.  Dr. L. found the 
veteran to be moderately to severely depressed.  He noted 
that the veteran reported having great difficulty making 
decisions, having to push himself very hard to do anything, 
feeling guilty much of the time, lack of enjoyment in things, 
lack of appetite, and suicidal thoughts, though the veteran 
denied any plan or intent to commit suicide.  The veteran 
also denied homicidal ideation.  

The veteran also reported intrusive memories, combat-related 
nightmares, sleep difficulties, irritability and outbursts of 
anger, difficulty concentrating, a need to be constantly 
watchful and on guard, and to keep a number of loaded guns at 
hand.  Dr. L. concluded that the veteran continued to present 
with chronic PTSD of moderate to severe intensity, and 
assigned a Global Assessment of Functioning (GAF) score of 54 
solely due to PTSD, and 50 for all conditions combined.  Dr. 
L. also opined that the combination of the veteran's PTSD, 
his medical problems, his continued abuse of alcohol, and his 
depressed mood would make sustained employment highly 
problematic.  Dr. L. said that it would be difficult to go so 
far as to say definitively that the veteran could never work 
again solely due to PTSD.  

Of record is an April 2002 letter co-signed by the veteran's 
VA physician, J.F., M.D., and VA social worker, D.Z., MSW, 
both of whom had been providing care to the veteran for about 
six months via the PTSD clinical team at the VA Medical 
Center (VAMC) Pittsburgh, Pennsylvania.  Dr. F. and Mr. Z. 
opined that the veteran suffered from moderate to severe 
PTSD, and that this made it extremely unlikely that the 
veteran would be able to withstand the physical and psycho-
social pressure and stress of any employment.  

Also of record are treatment and therapy records from Dr. F. 
and Mr. Z. for the period of January 2002 through July 2002.  
Over the course of four evaluations in that period the GAF 
scores varied from 50 to 57.  

The veteran's wife, who holds a bachelor's degree in 
psychology and a master's degree in community counseling, has 
provided a statement and sworn testimony.  The record 
indicates that she now works with juveniles, but in the past 
worked with groups of veterans at a Vet Center in 
Connellsville, Pennsylvania.  Consequently, her testimony was 
that of a health care professional.  See Pond v. West, 12 
Vet. App. 341 (1999) (opinion of an appellant who was a 
medical professional and who had a personal interest in the 
outcome could not be ignored when weighing all the evidence).  
The veteran's wife stated that the veteran's sleep was filled 
with horrific nightmares and night sweats, and that 
attempting to awaken him results in his becoming combative.  
She also stated that the veteran's isolative behavior and the 
chaotic family life they lead caused their two daughters (the 
veteran's stepdaughters) to leave home immediately after 
graduation, and has resulted in continued difficulty in 
maintaining relationships with them.  She stated that it has 
been difficult for the veteran to operate in the structure of 
a daily job routine, and that, when he was working, he drank 
on the job most days.  She also stated that their marriage 
had been rocky, with two separations in years past.  She 
reported that the veteran isolated himself from the family 
and did not participate in holiday festivities.  He would not 
celebrate her birthday because it was the day after the 
anniversary of a horrific event in the veteran's Vietnam 
experience, resulting in his becoming argumentative and 
angry.

On the veteran's application for TDIU he stated that he left 
his last job due to a physical injury and depression, and 
received workers' compensation for the physical injury.  
While now off workers' compensation, the veteran stated he 
was mentally unable to return to work.  He last worked in May 
1999.

At a hearing before a decision review officer (DRO) held 
between the July 2002 rating decision and the RO's de novo 
review, the veteran's wife testified that the veteran was 
paranoid and would not leave their house.  She also testified 
that the veteran's anger is at times frightening.  She said 
that the veteran has become so obsessed with his military 
service and his Vietnam experience that, other than fellow 
veterans, he doesn't associate with other people.  She 
reported that he will not go anywhere without her, and that 
on the rare occasions they do go somewhere the veteran is 
always fidgeting, keeping his back to a wall so that no one 
can be behind him, and constantly watching the exit door.  
Regardless of where they are, he is anxious to leave.  She 
worries that he might harm himself or others.  She related an 
incident where, in a rage over a motorcycle helmet, the 
veteran went after his former son-in-law, and only stopped 
because his stepdaughter intervened.  She testified that the 
veteran's dreams were often violent, so much so that they 
usually sleep apart.  She also expressed an opinion that the 
veteran cannot work, and said that he exhibits the same 
characteristics as homeless veterans she has worked with in 
the past who could not hold jobs despite attempts at 
rehabilitation.

The veteran also submitted a personal statement in 
conjunction with his appearance at the DRO hearing.  In his 
statement the veteran said that he had had many jobs since 
leaving service, but none lasted.  Even when he had what he 
considered good jobs, he would invariably just walk away from 
them for no apparent reason.  He held a seasonal job as a 
state park ranger for eight seasons, working alone at night, 
but he felt compelled to quit when the job became that of a 
policeman requiring the carrying of a sidearm.  His most 
recent job was as a heating, ventilation, and air 
conditioning equipment technician and installer.  The veteran 
reported that he had a severe problem with any type of 
authority on the job, that he did not take or follow orders, 
and he managed to find ways to do things his way or not at 
all.  In his statement, the veteran also reported that he had 
no contact with his siblings or his daughter from a previous 
marriage, and that his relations with his wife and 
stepdaughters has always been "a rocky road."  He said 
that, despite loving them, he cannot show them his emotions.  
He stated that he regrets being cold and distant, but that he 
cannot get close to anyone, and has chased all of his friends 
away.

At the DRO hearing the veteran testified that he had been 
helping a friend with a remodeling project, but could not 
stay on task for more than a few hours at a time.  

The veteran also submitted additional records of treatment by 
his VA treatment team.  GAF scores were reported in the 50 to 
54 range.  Various medications were tried to curb his 
irritability.  He was typically reported as being alert and 
oriented, casually but appropriately dressed, and with 
dysthymic mood and restricted affect.  Speech was relevant 
and coherent, and thoughts were clear, organized, and goal 
directed.  No major difficulties were noted in the areas of 
attention, concentration, or memory.  

II.  Analysis

A.  PTSD

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  All diagnoses of mental disorders for VA 
purposes must conform to the Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV).  61 Fed Reg. 52,700 (1996) 
(codified at 38 C.F.R. § 4.125 (2003)).  

The criteria for evaluating PTSD are found at 38 C.F.R. § 
4.130 (2003).  Under Diagnostic Code 9411, a 50 percent 
evaluation is warranted where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessed rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 

A 100 percent evaluation is applicable where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In applying the evidence of record to the rating criteria the 
Board finds that the totality of the evidence supports a 
conclusion that the veteran is 70 percent disabled as 
contemplated by the rating criteria.  The evidence 
establishes that there is occupational and social impairment 
with deficiencies in most areas, such as work, family 
relations, and mood.  The veteran has not worked since 1999.  
Although he initially left his last job because of a physical 
injury not related to his PTSD, the record shows his long 
history of having difficulties with work is due to his PTSD 
becoming increasingly symptomatic.  His family relations are 
not normal.  In addition to a tumultuous relationship with 
his wife and stepdaughters, he has been estranged from his 
daughter for years and is no longer in contact with his 
siblings.  The record is replete with references to his 
depressed mood and its effect on his ability to function.  

GAF scores are not, in and of themselves, the dispositive 
element in rating a disability.  Nevertheless, the Board 
notes that the veteran's GAF score has twice been reported as 
low as 50, and that score is indicative of someone unable to 
keep a job or maintain friendships.  The Board finds support 
for its conclusion that a 70 percent rating is warranted in 
the commentary provided at the time the criteria used to 
evaluate mental disorders was amended in October 1996.  
Specifically, it was noted that PTSD was not to be rated 
under a separate formula based on the frequency of symptoms 
particular to PTSD.  Rather, the comments noted, it is not 
the symptoms, but their effects, that determine the level of 
impairment.  See 61 Fed. Reg. 52,697 (October 8, 1996).  In 
this regard, the veteran's VA care providers, Dr. F. and Mr. 
Z., as well as Dr. L., the VA examiner who examined the 
veteran during the appeal process, all agree that the 
veteran's PTSD symptoms are moderate to severe.  

In finding that the veteran is entitled to an evaluation of 
70 percent for PTSD, the Board also determines that the 
veteran is not entitled to the higher, 100 percent disabled, 
evaluation.  As noted above, a 100 percent evaluation is 
applicable where there is total occupational and social 
impairment.  The evidence clearly shows that the veteran is 
moderately to severely?but not totally?impaired 
occupationally and socially.  He does not exhibit symptoms 
characteristic of the 100 percent rating, such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  As noted above, the veteran was 
typically reported as being alert and oriented, appropriately 
dressed, with speech which was relevant and coherent, and 
thoughts that were clear, organized, and goal directed.  No 
major difficulties were noted in the areas of attention, 
concentration, or memory. 

In sum, the Board finds that the totality of the evidence 
supports a conclusion that the veteran is 70 percent disabled 
for PTSD.  

B.  TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation. 38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which the VA's Schedule for Rating Disabilities, 38 
C.F.R. Part 4, prescribes a 100 percent evaluation. 38 C.F.R. 
§ 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to a service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of use of work-related functions 
due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2003) (age may not be a factor in evaluating service- 
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

It is also the policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  Where the veteran 
fails to meet the applicable percentage standards enunciated 
in 38 C.F.R. § 4.16(a), an extra-schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, that would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

In this case, the veteran is service connected for four 
disabilities:  PTSD, now rated at 70 percent; tinnitus, rated 
at 10 percent; and bilateral hearing loss and scars on the 
right wrist, both rated as non-compensably disabling.  With 
the veteran's PTSD now rated at 70 percent, he is eligible 
for consideration for TDIU in that he has a single disability 
rated at 60 percent or more.  38 C.F.R. § 4.16(a).  The sole 
remaining question, then, is whether the veteran is unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disabilities.

The veteran has not worked since 1999.  Although he initially 
left his last job because of a physical injury not related to 
his PTSD, the record shows his history of not being able to 
hold a job and his apparent inability to return to work since 
1999.  The veteran's VA providers, Dr. F. and Mr. Z., have 
opined that the veteran would not be able to withstand the 
physical and psycho-social pressure and stress of any 
employment.  The veteran's wife, herself a healthcare 
provider with experience in this field, is also of the 
opinion that the veteran cannot hold a job.  Dr. L., the VA 
examiner who examined the veteran, also concluded that 
successful sustained employment is "highly problematic", 
though Dr. L. would not go so far as to say that the veteran 
could never work again due solely to PTSD.  Finally, as noted 
above, the Board notes that the veteran's GAF score has twice 
been reported as low as 50, and that score is suggestive of 
someone unable to keep a job.  Bowling, supra.

Given the adverse effects that the veteran's other service-
connected disabilities no doubt have on the veteran's ability 
to perform job-related tasks, particularly his tinnitus, 
which is also compensably disabling, combined with the 
disabling symptoms due to PTSD, the Board finds that an award 
of TDIU is warranted.  

In adjudicating these issues, the Board has considered the 
provisions of the Veteran's Claims Assistance Act (VCAA), 
which was signed into law on November 9, 2000.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information, and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2001, within three months of the RO's having received the 
veteran's initial claim, and prior to the RO's initial 
adjudication of the veteran's PTSD claim.  

Specifically regarding VA's duty to notify, the November 2001 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what evidence and/or information was needed from the veteran, 
and what information VA would assist in obtaining on the 
veteran's behalf.  See Quartuccio, supra.

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records (SMRs), 
service personnel records, and VA treatment records.  The 
veteran provided, and the RO incorporated into the record for 
consideration, statements from himself and his wife.  The RO 
scheduled the veteran for a VA examination to determine 
initially whether the veteran had PTSD, and for another 
examination to help determine if a higher initial rating was 
warranted, and if the veteran was unemployable.  Given the 
standard of the regulation, the Board finds that VA has no 
duty to assist that was unmet.

After a review of the evidence, the Board is not aware of any 
evidence not of record which is necessary to decide the case 
on the merits.  The Board consequently concludes that VA's 
duties to inform and assist under both the VCAA and the 
implementing regulations have been fulfilled.


ORDER

Entitlement to a 70 percent disability rating for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disability is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



